This case was reversed upon former appeal, 228 Ala. 456,153 So. 639, because of the improper admission of evidence as to the abnormal recurrence of the plaintiff's menstrual, periods and the refusal of the defendant's charges seeking to eliminate damages for menstrual or female troubles upon the theory that such injury or damage was not within the complaint or the claim filed against the defendant.
Upon the next trial, the one from which this appeal arose, counsel for plaintiff, while perhaps in varying form, injected the substance of this objectionable evidence over the objection of the defendant which should have been sustained by the trial court. The admission of this evidence and the persistence of counsel in injecting it into the case was such prejudicial error as calls for a reversal, notwithstanding the disclaimer of counsel of any desire to recover damages as for menstrual trouble or disorder, or the giving of the defendant's charge excluding such an element of damage. Birmingham Baptist Hospital v. Blackwell, 221 Ala. 225, 128 So. 389.
The judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
GARDNER, BOULDIN, and FOSTER, JJ., concur. *Page 234